Gregory, J.
The appellee was indicted under the act of March 9, 1867 (Acts 1867, p. 128), for seining and catching fish contrary to its provisions.
It was claimed that the law is unconstitutional, and the court below, on the motion of the defendant, quashed the indictment. This was wrong. This question was met and settled by this court in Gentile v. The State, 29 Ind. 409.
The judgment is reversed, and the cause remanded, with directions to overrule the motion to quash, and for further proceedings.